Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 14-26 are objected to because of the following informalities:  Regarding claim 1, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 35 CFR 1.75(i)).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-18 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (USP 8,662,314 B2) in view of Okamoto et al (USP 9,939,387 B2).
Regarding claim 14, Jones discloses a device for discharging bad products from a product stream made up of good products and bad products and moving in a transport direction, comprising a detection unit designed for detecting the product stream (element 36), a computer unit connected to the detection unit and operable to receive property data of the product stream from the detection unit and to identify bad products in the product stream detected by the detection unit from the property data in real time (element 42), and a discharge unit controlled by the computer unit and - as seen in the transport direction- arranged at the product stream downstream of the detection unit and operable to discharge bad products from the product stream by at least one burst of compressed air (element 46), wherein the device comprises at least one further discharge unit controlled by the computer unit and - as seen in the transport direction - arranged at the product stream downstream of the detection unit on the side of the product stream opposite of the compressed air discharge unit and operable to discharge bad products by partially deflecting the product stream by at least one deflection element (element 50) and that the computer unit is operable to divide the identified bad products into first-order bad products and second-order bad products wherein the compressed air discharge unit is operable to discharge the first-order bad products while being controlled by the computer unit, and the deflection element discharge unit is operable to discharge the second-order bad products while being controlled by the computer unit wherein the deflection element discharge unit has at least one actuator which moves the at least one deflection element between a first position and a second 
Regarding claim 15, Jones discloses the deflection element discharge unit is arranged in the transport direction downstream of the compressed air discharge unit (see Fig. 2; elements 46 and 50).
Regarding claim 16, Jones does not explicitly disclose the deflection element discharge unit is arranged in the transport direction upstream of the compressed air discharge unit.  However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the deflection element discharge unit to be upstream of the compressed air discharge unit because Applicant has not disclosed that either directional arrangement provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Jones, and applicant’s invention, to perform equally well with either discharge unit orientation because both discharge units would perform the same function of separating items from the product stream.
Regarding claim 17, Jones discloses the detection unit is operable to detect at least a subrange of a reflection or transmission spectrum when the products are irradiated with electromagnetic waves and for outputting corresponding property data (elements 36, 38, and 40).
Regarding claim 18, Jones discloses the detection unit is comprises an optical detection unit operable to detect light in the visible wavelength range and/or outside of the visible wavelength range (elements 36, 38, and 40 optically detecting of items and see col. 5, lines 34+).
Regarding claim 23, Jones discloses the deflection element deflects the product stream toward a first discharge path in the first position and deflects the product stream toward a second discharge path in the second position (see Fig. 2; element 50 and elements 52 and 54.
Regarding claim 24, Jones discloses the deflection element is adjustable in further positions for the formation of further discharge paths (see Fig. 12 elements 220 and 250).
Regarding claim 25, Jones discloses the computer unit is operable to determine the colors of the products contained in the product stream from the property data of the product stream, and to distinguish between good products first-order bad products and second-order bad products based on the colors of the products (col. 8, lines 1-18).
Regarding claim 26, Jones discloses the device comprises a further detection unit (elements 36, 38, and 40).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones/ Okamoto in view of Blaine et al (US Pub 2018/0027848 A1).
Regarding claim 19, Jones/ Okamoto discloses all the limitations of the claim, but Jones/ Okamoto does not disclose the optical detection unit comprises a hyperspectral camera operable to disintegrate frequencies in the near infrared wavelength range and/or in the visible wavelength range.  Blaine teaches as obvious a hyperspectral camera operable to disintegrate frequencies in the near infrared wavelength range and/or in the visible wavelength range (paragraph 0052) as an obvious type of detector for detecting items across the conveyance.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Jones/ Okamoto to 
Regarding claim 20, Blaine further teaches the optical detection unit comprises an RGB camera (paragraph 0052) or a laser system.  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Jones/ Okamoto to include a RGB camera, as taught by Blaine, as an obvious type of detector for detecting items across the conveyance.
Regarding claim 21, Blaine further teaches the detection unit comprises a detection unit operable to detect X-rays (paragraph 0053) or terahertz radiation.  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Jones/ Okamoto to include detecting X-rays, as taught by Blaine, as an obvious type of detector for detecting items across the conveyance.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones/ Okamoto in view of Heuft (USP 4,369,873).
Regarding claim 22, Jones/ Okamoto discloses all the limitations of the claim, but Jones/ Okamoto does not disclose the compressed air discharge unit comprises a control valve operable to adjust an intensity of at least one burst of compressed air.  Heuft teaches as obvious the compressed air discharge unit comprises a control valve operable to adjust an intensity of at least one burst of compressed air (col. 10, lines 31-46) for the purpose of conserving pressurized air when particles are widely spaced apart.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Jones/ Okamoto, as taught by Heuft, for the purpose of conserving pressurized air when particles are widely spaced apart.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653